Wiley, J.
Appellant was plaintiff below, and her complaint is a duplicate of the complaint in the case of O’Brien v. Central Iron and Steel Co., 63 N. E. 302, decided by the Supreme Court, March 18,1902, except as to descriptions of real estate.
A demurrer to her complaint was sustained, and, refusing to plead further, judgment was rendered against her for costs.
*700Upon, the authority of the O’Brien case, it must be held that the complaint states a cause of action, and that the court erred in sustaining the demurrer to it.
The judgment is reversed, and the court below is directed to overrule the demurrer to the complaint.